DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

Response to Amendment

Applicant’s arguments with respect to claim(s) 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, claims 21-33 have been rejoined and fully examined due to applicant’s amendments to the claims.
Claims 21-33 were previously withdrawn from consideration as a result of a restriction requirement.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-C, as set forth in the Office action mailed on 7/01/2019, is hereby withdrawn and claims 21-33 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the rings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 21 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonsignore (US Patent Publication 2011/0230957).
As to claims 12, 21 and 32, Bonsignore discloses a stent (Paragraph [0069]) comprising a tubular structure (Figures 1, 8, 10, 12A-12B, 14, 16, 18, 21, 23, 25, 27) wherein a first portion between the end of the stent and an intermediate position of the stent has a first flexibility (Paragraph [0016]), rigidity or resistive force (Paragraph [0012]) and a second portion between the end of the stent and an intermediate position of the stent has a second flexibility (Paragraph [0016]) rigidity or resistive force (Paragraph [0012]).
As to claim 13, Bonsignore discloses the first end has a greater diameter (Figures 14 and 25).
As to claim 29, Bonsignore discloses a tapered diameter (Figure 14).
As to claims 30, 31 and 33, Bonsignore discloses radially offset rings (102) with bridges (104).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-17 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore (US Patent Publication 2011/0230957) in view of Lilburn (US Patent Publication 2014/0088688).
As to claims 14-17 and 22 Bonsignore discloses the invention substantially as claimed.  Bonsignore does not disclose a plurality of twisted filaments in a repeating pattern and folded back to form smooth ends.
Lilburn teaches a stent comprising a plurality of twisted filaments in a repeating pattern and folded back to form smooth ends (Figure 4D and Paragraph [0045]) in order to provide enhanced resistance to compressive forces and atraumatic ends (Paragraph [0004]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to alter the stent of Bonsignore with the filaments of Lilburn in order to alter the resistance of the stent and provide atraumatic ends as described in Lilburn in Paragraph [0004].
As to claim 23 and 26, Bonsignore discloses radiopaque materials (Paragraph [0158]).
As to claim 24, Bonsignore discloses the tubular structure comprises ring stents (Paragraph [0026]).
As to claim 25, Bonsignore discloses Nitinol (Paragraph [0092]).
As to claim 27, Bonsignore discloses the stent comprises drugs (Paragraph [0125]).
Claim(s) 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore (US Patent Publication 2011/0230957) in view of McCullagh (US Patent Publication 2004/0098099).
As to claim 18 and 28, Bonsignore discloses the invention substantially as claimed.  Bonsignore does not disclose a bifurcated stent.
McCullagh discloses a stent with a bifurcated end, in the same field of endeavor, for the purpose of treating a bifurcated blood vessel (Paragraph [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to alter the stent of Bonsignore with the bifurcated end of McCullagh, in order to effectively treat a bifurcated blood vessel as described in McCullagh in Paragraph [0025].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774